Citation Nr: 0914337	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's post-traumatic stress disorder for 
the period prior to August 22, 2008.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's post-traumatic stress disorder for 
the period on and after August 22, 2008.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's 
post-traumatic stress disorder (PTSD).  In February 2007, the 
Board remanded the Appellant's appeal to the RO for 
additional action.  

In October 2008, the RO increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the 
award as of August 22, 2008.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  


REMAND

In reviewing VA clinical documentation dated in January 2007 
and February 2007 and the report of an August 2008 VA 
examination for compensation purposes, the Board observes 
that the Veteran was placed in and is currently a patient at 
the Scenic Nursing and Rehabilitation Center due to the 
severity of his psychiatric disability and his associated 
inability to live independently.  Clinical documentation from 
the Scenic Nursing and Rehabilitation Center has not been 
requested for incorporation into the record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Appellant's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A March 2001 VA Social Survey indicates that the Veteran was 
in receipt of Social Security Administration (SSA) disability 
benefits.   Documentation of the Veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting the Veteran's claim is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that the VA's duty to assist the Appellant includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008); and the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are fully 
met.

2.  Then contact the Appellant and 
request that she provide information as 
to all treatment received for the 
Veteran's PTSD including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact the 
Scenic Nursing and Rehabilitation Center 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record. 

3.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
Veteran's award of disability benefits 
for incorporation into the record.  

4.  Then readjudicate the issues of an 
evaluation in excess of 30 percent for 
the Veteran's PTSD for the period prior 
to August 22, 2008, and an evaluation in 
excess of 50 percent for his PTSD for the 
period on and after August 22, 2008.  If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Appellant should be given 
the opportunity to respond to the SSOC. 

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

